Case 1:15-cr-00025-JPJ-PMS Document 471 Filed 09/14/20 Page 1 of 4 Pageid#: 4319




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


  UNITED STATES OF AMERICA                  )
                                            )
                                            )     Case No. 1:15CR00025-001
                                            )
  v.                                        )     OPINION AND ORDER
                                            )
  MICHAEL WAYNE BOWMAN,                     )     By: James P. Jones
                                            )     United States District Judge
                     Defendant.             )

       Krista Consiglio Frith, Assistant United States Attorney, Roanoke, Virginia,
 for United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
 Abingdon, Virginia, for Defendant.

       The defendant, Michael Wayne Bowman, seeks release from his sentence of

 imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) This is his second motion. He

 filed an earlier motion under § 3582(c)(1)(A) in which he sought release on the

 grounds that his existing health issues, namely diabetes, hypertension, elevated LDL

 cholesterol, along with his age of 64, increased his risk of severe complications if

 he became infected with the coronavirus causing Covid-19 disease. At that time, no

 cases of Covid-19 were reported at Bowman’s institution, FCI Petersburg, and he

 had served less than half of his already-reduced, below-guideline sentence.

 Moreover, considering the factors set forth in 18 U.S.C. § 3553(a), I noted that

 Bowman had been the leader of a very large drug conspiracy, involving 4.5

 kilograms or more of “ice” methamphetamine. He possessed numerous firearms
Case 1:15-cr-00025-JPJ-PMS Document 471 Filed 09/14/20 Page 2 of 4 Pageid#: 4320




 during the course of the conspiracy, and the evidence indicated he had traded drugs

 for guns and sexual favors. Based on these considerations, I denied Bowman’s

 motion. Op. & Order, May 22, 2020, ECF No. 437.

       Bowman appealed the denial, which appeal is still pending. On August 26,

 2020, he filed a Motion for Reconsideration of Compassionate Release on an

 Emergency Basis. At the request of Bowman’s counsel, an evidentiary hearing was

 held on September 3, 2020. The parties agreed the motion could be considered

 separate from the former motion now on appeal, involving different circumstances,

 and thus this court had jurisdiction to consider it, notwithstanding the pending appeal

 of the earlier motion. In addition, the government did not raise any affirmative

 defense of exhaustion of administrative remedies as to the present motion.

       Bowman now has Covid-19. He seeks release to the home of his fiancée

 Jennifer Morgan, whom he dated for many years, including throughout the period of

 his leadership of the drug conspiracy and of which she was fully aware. Ms. Morgan

 testified at the hearing, and candidly admitted her knowledge of Bowman’s

 activities, including his trading of drugs for sex. He kept guns and hidden drugs at

 her home, where he stayed at times, and also at his home. He was finally arrested at

 her home, before he barricaded both of them in a bedroom, until she convinced him

 to surrender. Before that happened, she observed him destroy his mobile phone,

 presumably to prevent the recovery of evidence. A search of his separate home at


                                          -2-
Case 1:15-cr-00025-JPJ-PMS Document 471 Filed 09/14/20 Page 3 of 4 Pageid#: 4321




 the same time revealed numerous firearms and large amounts of ammunition, as well

 as drugs.

       Recent medical records from the Bureau of Prisons were admitted into

 evidence at the hearing. The most recent, dated September 3, 2020, the day of the

 hearing, stated that Bowman had been transported to a local hospital the day before,

 but not admitted, and “had no complains [sic] today, pt was seen walking without

 assistance through the unit today, with no stopping for SOB [shortness of breath].”

 ECF No. 463 at 1. At the hospital he had been diagnosed with “Pneumonia Adult

 Vomiting and Diarrhea nonspecific adult” and prescribed medication “to help

 control nausea and vomiting” and “advised to increase fluids and to eat regularly.”

 ECF No. 460 at 1.

       It appears that Bowman received notice of a positive test of coronavirus on

 August 25. According to his counsel, he began suffering symptoms on or about

 August 31, and they worsen until he was taken to the local hospital on September 2

 and examined, as noted above, and returned to the institution that same day.

       There is no evidence that Bowman is not receiving proper medical treatment.

 He was taken to a local hospital when his Covid-19 symptoms worsened. It is

 uncontested that he is in a Covid-19 unit with 20 other positive inmates and I find

 that it is likely that he receives better medical treatment than if he was living with

 Ms. Morgan, with the danger of infecting her, local family members, and others in


                                          -3-
Case 1:15-cr-00025-JPJ-PMS Document 471 Filed 09/14/20 Page 4 of 4 Pageid#: 4322




 that community.    Particularly in light of the § 3553(a) factors, considered in my

 earlier opinion and discussed above, I do not find that extraordinary and compelling

 circumstances justify the defendant’s release.

       For these reasons, it is ORDERED that the defendant’s motion, ECF No. 444,

 is DENIED.

                                               ENTER: September 14, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -4-
